ELLETT, Justice
(concurring' in the result) :
I concur in the result of the decision written by Mr. Justice CALLISTER. However, I think we should meet the issues raised in this case head on.
The facts of the case are very simple. The decedent had been a longtime voting resident of Utah. She voted at the last election held prior to her death. She had a bank account, owned an automobile, and maintained her home, all in Utah. Her will and codicil thereto were executed in Utah, and the subscribing witnesses were Utah residents. After her death, memorial services were held for her in her own town.
On May 3, 1965, she fell and broke her hip and was taken from Utah to Denver, Colorado, for medical treatment, where on June 20 following she died. On July 13, 1965, her will and codicil were filed with the clerk of the District Court of Douglas County, Colorado. On November 19, 1965, application was made for probate in Utah, and on November 26, 1965, application was made for probate in Colorado
It is the contention of appellant that the will cannot be probated in Utah until the original is offered to the court here, and since the original is in the courts of Colorado, the best that could be offered here is an exemplified photostatic copy of the original will and codicil.
By statute most states allow probate of estates when there is property of a decedent within the jurisdiction of their courts, even though no probate proceedings have been initiated in the domiciliary state. See Annotation, 119 A.L.R. 491. However, a court in its discretion will ordinarily postpone acting insofar as the will concerns movables until the court at the domicile has acted if proceedings in the domicile are pending at the time of the application for probate in the other state. See Restatement of the Law, Conflict of Laws, § 469.
The Colorado court in accordance with the prevailing practice has held up the proceedings regarding the probate of the will as an original will in Colorado until this court has determined if the will can be probated in Utah without the original being present.
While ordinarily this court does not give advisory opinions, yet it seems to me that we are not being very helpful to the Colorado court when we simply say, “We cannot answer the question posed because there was a technical failure in the proceedings on appeal in this matter.” I think we should answer the question.
Section 75-3-23, U.C.A.1953, provides that when a copy of a foreign will and the probate thereof duly authenticated is produced in court with a petition for letters, the court shall give notice thereof the same as *351is provided for in an original petition for probate of will; and the next section provides that on the hearing thereof, if it appears upon the face of the record that the will has been proved, allowed, and admitted to probate in any other state, etc., it must be admitted to probate. However, it should be noted that these sections apply only to foreign wills and not to wills made by local citizens.
The case of Murphy v. Murphy, 125 Fla. 855, 170 So. 856, is a case in point. There, the decedent was a resident of Florida who died in California. His will was admitted to probate in New York State. Thereafter a copy of the will was offered for probate in the State of Florida. The court, at page 868 of the Southern' Reporter, said:
And in such cases, where the original will has been detained by a foreign court, so that the proponent cannot produce it for original probate in the state of testator’s domicile, secondary evidence thereof for the purpose of original probate becomes admissible, as much so as if it were a lost will. [Citation omitted.]
To like effect is the case of Drohan v. Avellar, 276 Mass. 441, 177 N.E. 583. There, the testator, a resident of Massachusetts, made a will while sojourning on the island of Flores in the Azores Islands, a dependency of Portugal. The law of that place required that the will be written by a notary in a book kept for the purpose, which book by law was required to remain within the jurisdiction of its original execution. The Massachusetts court was confronted with the same problem which is raised in the instant case. In addressing itself to the point, the court had this to say at page 584 of the North Eastern Reporter:
The point of difficulty arises from the .fact that the original instrument itself cannot be produced and placed on the records of the court, because under the law of the sovereign State where it was executed it became an official record there in the custody of a public officer provided by law for that purpose, must perpetually remain as a part of its public records and cannot be transmitted to this Commonwealth. * * * The precise question is whether in these circumstances the contents of the will can be proved by a duly authenticated copy.
The contents of a will which has been lost or destroyed may be proved by secondary evidence and if satisfactorily established may be admitted to probate. [Citations omitted.] That is not because of any statutory provision but because of the inherent function of the court to do-justice in conformity to law. * * *
Utah does have a statutory provision for the proving of lost or destroyed wills. Section 75-3-26, U.C.A.1953. It seems to me that a will may be considered lost when it can no longer be held or possessed and that the courts of Utah should be able to receive proof of the execution of this will under *352our statute more readily than it could if there were no such statute, as was the case in Drohan v. Avellar.
We do not pretend to tell the courts of ■our neighboring state what they can or should do regarding the probate of estates within their jurisdiction, but we should say it is our opinion that a will of a resident decedent can be proved and admitted to probate in Utah under the circumstances underlying this case, and that it is not necessary to the jurisdiction of the courts here that the original will be first filed with our -own district court.